DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 12/05/2019, and applicants’ election and amendment filed 04/19/2022.

	Claims 1-10 previously presented. Claims 1 and 3-10 have been canceled and claims 11-18 have been added by the amendment filed 04/19/2022. Claims 2, and 11-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention of claim 2 in the reply filed on 04/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Newly submitted claims 11-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 11-18 are directed to an emulsion that does not require particulate form of active agent, rather solubilized active agent, while elected original claim 2 requires suspension comprising particulate active agent. 
Since applicant has received an action on the merits for the originally presented claims, and invention of claim 2 has been elected from originally presented claims for prosecution on the merits, claims 11-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claim 2 is examined on the merit.

Information Disclosure Statement
Acknowledgement is made of applicant's submitting an information disclosure statement on 12/05/2019. With the exception of those documents which were lined out, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, except for lined through documents. Regarding the documents which were lined out, copies have not been received. A legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. For any future IDS submissions, applicant is kindly reminded of the requirements for an IDS recited in 37 CFR 1.98. Specifically, each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,219,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to common subject matter. The present claim is directed to a product by a process as follows: an oral soluble film containing at least one active agent, the oral soluble film being made by a method comprising continuously stirring a suspension of a film forming composition and particulates of at least one active agent in a tank; depositing the suspension separately into each of a plurality of wells while continuously stirring the suspension in the tank, the suspension forming a contact angle with the well of less than 90.degrees, wherein the suspension flows into a film in the well within 20 seconds; and drying the film using hot air currents to form the oral soluble film containing the at least one active agent. The issued claimed are directed to a method to produce the claimed product reciting the currently claimed process. The issued claims anticipate the present claim.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,090,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to common subject matter. The present claim is directed to a product by a process as follows: an oral soluble film containing at least one active agent, the oral soluble film being made by a method comprising continuously stirring a suspension of a film forming composition and particulates of at least one active agent in a tank; depositing the suspension separately into each of a plurality of wells while continuously stirring the suspension in the tank, the suspension forming a contact angle with the well of less than 90.degrees, wherein the suspension flows into a film in the well within 20 seconds; and drying the film using hot air currents to form the oral soluble film containing the at least one active agent. The issued claimed are directed to a method to produce the claimed product reciting the currently claimed process. The issued claims anticipate the present claim.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,195,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to common subject matter. The present claim is directed to a product by a process as follows: an oral soluble film containing at least one active agent, the oral soluble film being made by a method comprising continuously stirring a suspension of a film forming com separately position and particulates of at least one active agent in a tank; depositing the suspension into each of a plurality of wells while continuously stirring the suspension in the tank, the suspension forming a contact angle with the well of less than 90.degrees, wherein the suspension flows into a film in the well within 20 seconds; and drying the film using hot air currents to form the oral soluble film containing the at least one active agent. The issued claimed are directed to a method to produce the claimed product reciting the currently claimed process. The issued claims anticipate the present claim.

It is noted that numerous patents and copending applications of Applicants encompass the same or similar subject matter of the instant application. Applicant should review all subject matter which are same or similar and amend the claims or submit terminal disclaimers for each and every one considered to contain similar subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2005/0037055) in view of Myers et al. (US 2012/0076921), both references are currently cited on PTO 892. 

Applicant Claims 
Claim is directed to an oral soluble film containing at least one active agent, the oral soluble film being made by a method comprising continuously stirring a suspension of a film forming composition and particulates of at least one active agent in a tank; depositing the suspension separately into each of a plurality of wells while continuously stirring the suspension in the tank, the suspension forming a contact angle with the well of less than 90.degrees, wherein the suspension flows into a film in the well within 20 seconds; and drying the film using hot air currents to form the oral soluble film containing the at least one active agent.   

NOTE: The present claim is directed to product by process claims, and product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), wherein the product-by-process claim was rejected because the end product, in both the prior art and the claimed product were the same. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). 
However, for completeness of record, every effort will be made to search and consider the claimed process.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Yang teaches non-self-aggregated uniform soluble film for oral drug delivery comprising drug particulate suspended in film forming polymer (abstract; ¶¶ 0014-0018, 0062, 0209-0211). The reference teaches process of making the film comprising the steps of forming a stable suspension by mixing film forming agent and drug particulate just prior to casting the film, and drying the film (¶¶ 0079, 0080, 0082). The mixture of film forming polymers and drug has low viscosity so that it has very rapid structural recovery, and the film is formed during processing, so that particles settling and sedimentation are retarded (¶¶ 0075-0078). The reference teaches casting the film is predetermined individual wells (¶¶ 0189, 0226). The film is dried by heat, and the used temperature is controlled to prevent deleterious effect of heat on active component (¶ 0089). Drying using hot air flow is taught (¶ 0098). Film forming polymers include water soluble polymers including cellulose and cellulose derivatives, e.g. hydroxypropyl methyl cellulose Arabic gum, acacia gum, etc., (¶ 0105) that all used by applicants to practice the present invention and disclosed at paragraph [0313] of the published application. Yang prefers polymers of lower viscosities, as low as 400 cps (¶ 0111), and applicants desired to have viscosity of less than 600 cps, paragraph [0069] of the published application. 
Regarding continuous stirring, this is implied by the reference that teaches continuous stirring to eliminate air,….the composition stirred till deposition…., and the film is formed during processing (¶¶ 0240, 0248).
Regarding the suspension flows into film within 20 seconds, Yang teaches the same film forming polymers used by applicants to practice the present invention, and teaches viscosity of the polymers as low as 400 cps, and applicants desired to have viscosity of less than 600 cps that falls within the viscosity range taught by Yang. Therefore, in the light of teaching of Yang, the claimed film forming suspension comprising the active agent is expected to flow into film within 20 seconds as claimed.
Regarding the claimed hot air drying, it is taught by Yang. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Yang teaches the claimed oral soluble film, and suggests the steps of making the film by method similar to the claimed method, the reference does not teach a step of forming a contact angle with the well of less than 90 degrees as claimed. 
Myers teaches method of making oral soluble film dosage for drug delivery. The drug is uniformly distributed throughout the film. The film comprises the film forming polymers used by applicants, and polymers have viscosity of 400 cps. In the process of making the film, during depositing the film, it is important to achieve a balance between adhesion and cohesion by achieving contact angle less than 90 degrees, since contact angles greater than 90 degrees indicate no or low "wetting" of deposition surface. To achieve the most optimal degree of wetting, the contact angle may be between 0 and 90 degrees (¶¶ 0005, 0006, 0016-0018, 0054, 0059, 0100).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide an oral soluble film comprising film forming polymer and drug particulate deposited into wells by the steps taught by Yang, and form a contact angle between the suspension and surface of the well of less than 90 degrees as taught by Myers. One would have been motivated to do so because Myers teaches to achieve the most optimal degree of wetting, the contact angle may be between 0 and 90 degrees to achieve a balance between adhesion and cohesion, and because contact angles greater than 90 degrees indicate no or low "wetting" of the surface on which the composition is deposited. One would reasonably expect formulation an orally soluble film by forming a suspension comprising film forming polymer and drug particulate deposited into wells by the steps taught by Yang, and further form contact angle of less than 90 degree between the suspension and the surface of the wells wherein balance between adhesion and cohesion of the suspension and the well is achieved.
Since the claimed product appears to be substantially identical to that of the prior art, the burden is shifted to applicant to show an unobvious difference between the claimed product and the prior art product and to come forward with evidence establishing an unobvious difference.  The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974); In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). It has been held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G,/